



Exhibit 10.62





Fujian Province Yongtai County e-government construction project

Consultant Agreement





Party A: Expert Network (Shenzhen) Company Limited

Address: 31/F Development Centre, Renminnan Road, Shenzhen, PRC




Party B: Yongtai Jia Zhen Information Consultants Company Limited.

Address: No. 22 Sizhou Road, Zhang Cheng Town, Yongtai County, Fujian Province




In order to develop Party A’s e-government project in various areas of Fujian
Province of China, Party A hereby appoints Party B as the consultant in the
Yongtai County e-government construction project (hereinafter referred as the
“Project”). Both Party A and Party B reached the following agreement based on
the principles of equality and mutual benefit after friendly negotiation:




1.

Party A agrees to appoint Party B as the project consultant for Party A and
party B agrees to accept such appointment to assist Party A in providing a
series of services to promote Party A’s e-government construction project in the
Yongtai County.




2.

Party A agrees to pay Party B the consultant fee, once and for all, details of
such consultant fee are as follow:




2.1

The contract sum of the Yongtai County e-government construction Project is RMB
Two Hundred Fifty Million Six Hundred and Eighty Thousand Only（￥250,680,000.00),
including the purchase price of the Hardware Platform purchased on behalf of
Project owner in the amount of RMB Fifteen Million and Eight Hundred Thousand
Only（￥15,800,000.00）. The net contract sum total is RMB Two Hundred Thirty Four
Million Eight Hundred and Eighty Thousand Only（￥234,880,000.00).




2.2

Party A shall pay Party B a consultant fee equals to 5 % of the net contract sum
of the Project, i.e. RMB Eleven Million Seven Hundred and Forty Four Thousand
Only (￥11,744,000.00).

- 1 -





--------------------------------------------------------------------------------

2.3

Party A shall make the full payment of the consultant fee to Party B’s
designated bank account within 20 business days after the Main Contract of the
Project has been signed by and between Party A and the owner of the Project.




3.

Rights and obligations of Party A and Party B




3.1

Rights and obligations of Party A




3.1.1

Party B shall regularly provide Party A with all the true and updated
information regarding the Project and the owner of the Project.




3.1.2

Party A shall have the right of priority to access the updated information
regarding the Project and owner of the Project that is collected by Party B.
Party A shall also has the right to request Party B to arrange conference with
the owner of the Project and work with its best effort for the success in the
cooperation of the Project.




3.1.3

Party A shall have the right to request Party B to provide professional
advising, decision making assisting and guidance services in relation to Party
A’s negotiation and implementation of the Project.




3.1.4

Party A shall comply with the relevant regulations and laws of China when
signing the Main Contract of the Project with the owner of the Project.




3.2

Rights and obligations of Party B




3.2.1

Party B shall prepare the relative marketing works for Party A at the early
stage of the Project.




3.2.2

Party B shall provide professional advising, decision making assisting and
guidance services to Party A in the event that any problems occurs in the
process of negotiation between Party A and the owner of the Project, and shall
work with Party B’s best effort for the success of negotiation of the Project.

- 2 -





--------------------------------------------------------------------------------

3.2.3

Party B shall not claim against Party A for any fees in the event that no Main
contract is signed for the Project.




4.

Default Liability




4.1

Party B shall undertake all the legal liabilities and indemnify Party A in the
event that Party B disclose any confidential documents, information and other
confidential matters to any third party without the permission of Party A.




4.2

Party A shall undertake all the legal liabilities and indemnify Party B for any
loss that may incur in the event that Party A breaches any relative laws and
regulations of China during the process of negotiation of the Project. .




5.

Termination of contract




5.1

This agreement shall be terminated upon the Main Contract of the Project has
been signed and the consultant fee has been paid to Party B.




5.2

This agreement shall be terminated if Party A fails to sign the Main Contract of
the Project.




5.3

In the event that either Party is seriously in breach of this agreement during
the process of cooperation between both Parties, the other Party shall be
entitled to terminate this agreement.




5.4

This agreement can be terminated upon the mutual agreement of both Parties.




6.

Resolution of Disputes




In the event that any disputes arise in the course of execution of this
agreement, both Parties shall resolve such disputes by negotiation. In the event
that negotiation fails, the Parties shall resolve such disputes by referring the
matter to the Shenzhen Arbitration Committee for Arbitration.




- 3 -





--------------------------------------------------------------------------------

7.

In the event that any situation not contemplated in this agreement occurs, both
Parties may sign supplementary agreement on terms mutually agreed after
negotiation between the Parties.




8.

This agreement shall be signed in counterparts, with both Party A and Party B
keeps one copy respectively.  This agreement becomes effective upon signing and
sealed by both Parties.













Party A: Expert Network (Shenzhen) Company Limited




Representative: Song Feng

(signed and sealed)










Party B: Yongtai Jia Zhen Information Consultants Company Limited.




Representative: Xu Jia

(signed and sealed)










Signing Date: December 19, 2006






















- 4 -



